Citation Nr: 1112524	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-30 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for right knee anterior collateral ligament tear with medial joint space narrowing, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Milwaukee, Wisconsin, VA Regional Office (RO).  

In a March 2006 statement, the Veteran asserted his service-connected right knee disability interferes with his cardiac rehabilitation associated with a heart attack in 2004.  The issue regarding aggravation of a nonservice-connected cardiac disorder by service-connected right knee anterior collateral ligament tear with medial joint space narrowing is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts entitlement to an increased rating for his service-connected right knee anterior collateral ligament tear with medial joint space narrowing.  Having reviewed the evidence, the Board finds that further development is necessary for a determination in this case.  

In that regard, the Board notes that in March 2006 correspondence, the Veteran noted treatment at an identified VA facility, from March 1, 2006.  An April 2006 AOJ record notes that treatment records from the identified VA facility were reviewed from March 1, 2006 to present.  The Board notes that the only record associated with that AOJ document is a VA treatment record, dated April 7, 2006.  Further, VA records associated with the claims file and reviewed by the AOJ in January 2008, are dated in 2007.  VA records, dated from March 1, 2006 to April 7, 2006, are not associated with the claims file.  

The Board notes that the Veteran's service-connected right knee anterior collateral ligament tear with medial joint space narrowing is, and has been, continuously rated as 20 percent disabling, under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability.  The Board further notes that at the time service connection was established in 1968, relaxation of the lateral collateral ligament on the right was noted, and diagnoses included dislocation of the right knee.  Findings on VA examination in July 1992 included Grade II instability of the medial collateral ligament.  

In addition, a January 1993 private report, notes in pertinent part, as follows:

Right patella tracks somewhat laterally but he does not have positive apprehension testing.  No significant medial or lateral laxity.  He does have a mildly positive Lachman and a mildly positive drawer in external rotation compared to the opposite side.  Pivot shift testing produces apprehension but no definite subluxation.  

The impression was subjective right knee instability possibly due to patellar subluxation or anterior cruciate deficit, and findings were noted to be inconclusive.  

An August 1994 VA record reflects an impression of right knee patellofemoral syndrome, and the May 2006 VA examination report notes no instability and no episodes of dislocation or subluxation.  In addition, while a September 2007 VA treatment record reflects complaints of the right knee feeling 'wobbly', no laxity was reported.  The Board notes that while remand is not required due to the mere passage of time when an otherwise adequate VA examination has been accomplished, in this case, the Veteran asserts his knee symptoms are worse.  Thus, the Veteran should be afforded a VA examination to determine the current degree of impairment due to right knee anterior collateral ligament tear with medial joint space narrowing during the relevant period.  

The Board notes that under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, separate ratings may be assigned for arthritis with limitation of motion of a knee (Diagnostic Codes 5003-5010) and for instability of a knee (Diagnostic Code 5257).  VAOPGCPREC  23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  

Limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent when limited to 30 degrees; and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the knee warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the facility identified by the Veteran from March 1, 2006 to April 7, 2006.  All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  

2.  After completion of number 1 above to the extent possible, schedule the Veteran for VA orthopedic examination to determine the degree of impairment due to the service-connected right knee anterior collateral ligament tear with medial joint space narrowing.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that range of motion testing be performed with a goniometer and that an opinion be provided as to whether there is any additional functional loss to pain, fatigue, weakness, or incoordination, and whether there is recurrent subluxation or lateral instability, and an opinion in regard to any impact on employability.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

3.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



